-        --




.   .   .        I




                     ,~
                      OFFICE OF THE AttORNEY    GENERAL   OF TEM
                                       AUStIN
                              -_


            -~         .                                  ,.      :,
                                        :                   .:.
                                                    ‘.

        Tesaa 2ecllno20r;roa2 co22ege
        bubbookI Tesas




                           .I .    ,                         ,.
                                                                                  .~

                                                                                               :’

                                                                            ..,




                                                                       .:                  ”




                                                                                                .’
                .,




         ..,.




c




    --
           Whe aamanting offloe~s of this state
      aa22 neithcw drRE nor pRy 0 VorrRrltupon
      ,fhetr6usury in fov0r Of 5xlyper5on* for
      salary or acm~nsution  as agantt afMc5r
      OF appointm, who holds at &ho aam tti
      any othsr cffiea or psition  CP honor,
       trust    proflt, under this State OF the
                or
       Unitad States, except as prescribed %a
       w&s Con5ai’tuticm * 3 9.’
                                  a
                The critiataashora mnt4onsUIrf~w~~aotbo
 paid in tha munner and for tha sWv%ees      msntiouad   bocmuae
 such touchiws hold potitldns of honor,-trust&ad  prat‘ft
 andsr the lax5 of this Stats as taacdwrs In snr gmUi0
 eohoor 8yst6m              .'
                ua find aa-        ia the fRot5ststed by yva rith
 rospaat   to      tha nature IUJCIcharacter of ozployr;rurt~.thut'
 ~oouldauthorize such payxieutupon th43notion or tboo~
  that     in performing thi.6somice far tba Coll5g5 they axw
.tmQwbldngte           do or porfomo d&Snitswcqzc+      seTpiod
,..55  independeut     aontrtitGor5, as contr5dLst$njgr&h5dfront
  8genta or eppointoea. On the con,tpaay,Ukji'd'ppaar       ts be
  ezmle~ae~ of the coliorre,as .athertoochore in the BomVe




  .